Third District Court of Appeal
                               State of Florida

                        Opinion filed November 18, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1325
                         Lower Tribunal No. 87-35124
                            ________________


                          Larry Eugene Charlton,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Andrea R. Wolfson, Judge.

      Law Office of W. Charles Fletcher and W. Charles Fletcher (Jacksonville),
for appellant.

      Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, HENDON, and LOBREE, JJ.

      PER CURIAM.

      Affirmed.